MEMORANDUM **
Lucio Mejia-Leal appeals the 77-month sentence imposed following his guilty-plea conviction for illegal reentry following removal under 8 U.S.C. § 1326(a). We have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a), and we vacate and remand.
Mejia-Leal contends, among other things, that the government failed to provide the sentencing court with sufficient documentation or judicially noticeable facts for the court to determine whether his 1994 conviction under Cal. Health & Safety Code § 11351.5 warrants a 16-level enhancement under U.S.S.G. § 2L1.2(b)(l)(A). See United States v. Corona-Sanchez, 291 F.3d 1201, 1211-12 (9th Cir.2002) (en banc). The government has filed an “Ex Parte Response to Notice of Default and Motion to Seal” in which the government concedes that “Appellant’s position is meritorious and the case should be remanded.” Accordingly, we vacate the sentence and remand for resentencing.
We grant the government’s motion to file under seal the Ex Parte Response to Notice of Default.
VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.